Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                    June 18, 2015

The Court of Appeals hereby passes the following order:

A15A1810. TASHA M. MOSLEY, IN HER CAPACITY AS SOLICITOR
    GENERAL OF CLAYTON COUNTY et al. v. BELINDA LOWE.

      Tasha Mosley, the Clayton County Solicitor, denied Belinda Lowe’s
application for record restriction or expungement pursuant to OCGA § 35-3-37. Lowe
petitioned the Superior Court of Clayton County for judicial review of the denial of
her restriction request. Mosley responded, arguing that OCGA § 35-3-37 (2010), the
version of the statute in effect at the time the offense was committed, applied and
therefore the application was properly denied under OCGA § 35-3-37 (d) (7) (C)
(2010). Mosley also asserted that applying amended OCGA § 35-3-37 (2014)
retroactively would be unconstitutional. The trial court, however, found that OCGA
§ 35-3-37 (2014) can be constitutionally applied to offenses committed prior to July
1, 2013 and granted Lowe’s record restriction request. Mosley then filed this direct
appeal.
      The Supreme Court “has exclusive jurisdiction over all cases involving
construction of the Constitution of the State of Georgia and of the United States and
all cases in which the constitutionality of a law, ordinance, or constitutional provision
has been called into question.” Atlanta Independent School System v. Lane, 266 Ga.
657 (1) (469 SE2d 22) (1996); Ga. Const. of 1983, Art. VI, Sec. VI, Para. II. This
Court has no jurisdiction to determine the constitutionality of a state law unless the
law has been held to be constitutional on the same grounds raised in a prior appeal
or the question involves the application of unquestioned and unambiguous provisions
of the Constitution. Zepp v. Mayor & Council of the City of Athens, 255 Ga. 449, 451
(2) (339 SE2d 576) (1986). Because this case involves a constitutional challenge to
a new statute, it is hereby TRANSFERRED to the Supreme Court for disposition.



                                    Court of Appeals of the State of Georgia
                                                                         06/18/2015
                                           Clerk’s Office, Atlanta,____________________
                                           I certify that the above is a true extract from
                                    the minutes of the Court of Appeals of Georgia.
                                           Witness my signature and the seal of said court
                                    hereto affixed the day and year last above written.


                                                                                    , Clerk.